NUMBER
13-06-213-CR
 
                         COURT
OF APPEALS
 
               THIRTEENTH
DISTRICT OF TEXAS
 
                  CORPUS
CHRISTI - EDINBURG
 
 
 
ROLANDO HERNANDEZ,                                           Appellant,
 
                                           v.
 
THE STATE OF TEXAS,                                              Appellee.
 
 
 
                   On
appeal from the 93rd District Court 
                           of
Hidalgo County, Texas.
 
 
 
                     MEMORANDUM
OPINION
 
              Before
Justices Hinojosa, Rodriguez and Castillo
                       Memorandum
Opinion Per Curiam
 
Appellant, ROLANDO HERNANDEZ, attempted to perfect an
appeal from a judgment entered by the 93rd  District Court of Hidalgo
County, Texas.  Sentence in this cause
was imposed on February 27, 2006.  No timely motion for new trial was
filed.  The notice of appeal was due to
be filed on March 29, 2006, but was not filed until May 4, 2006.  Said notice of
appeal is untimely filed. 




Tex. R. App. P. 26.3 provides that the
court of appeals may grant an extension of time for filing notice of appeal if
such notice is filed within fifteen days of the last day allowed and within the
same period a motion is filed in the court of appeals reasonably explaining the
need for such extension.  Appellant
failed to file his notice of appeal and a motion requesting an extension of
time within such period. 
The Court, having considered the documents on file and appellant's
failure to timely perfect his appeal, is of the opinion that the appeal should
be dismissed for want of jurisdiction. 
The appeal is hereby DISMISSED FOR WANT OF JURISDICTION.
PER CURIAM
Do not publish.
Tex.
R. App. P. 47.2(b).
 
Memorandum Opinion
delivered and 
filed this the 1st day of June, 2006.